Citation Nr: 0112554	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-08 644	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
10 percent for residuals of frozen feet (currently rated as 
20 percent disabling for each foot).

2.  Entitlement to an initial schedular rating in excess of 
20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, Esquire



FINDINGS OF FACT

1.  The appellant in this case served on active duty from 
September 1947 to August 1949, and from August 1951 to August 
1953.

2.  On February 8, 2001, prior to the promulgation of a 
decision in the present appeal, the Board received 
notification from the appellant, through his private 
attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

In the present case, the record shows that the appellant's 
Substantive Appeal was filed by his private attorney, who 
thereafter requested, by letter dated on February 5, 2001 
(received at the Board on February 8, 2001, prior to the 
Board's promulgation of a decision on this case), that the 
appeal "be dismissed."  The appellant has in effect 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.

ORDER

The appeal is dismissed.




		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 



